
	

113 HR 2957 IH: Behavioral Health Information Technology Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2957
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Murphy of
			 Pennsylvania (for himself, Mr.
			 Barber, Mr. Roe of
			 Tennessee, Mr. Burgess,
			 Mr. Cassidy,
			 Mr. Dent, Mr. Tiberi, Mrs.
			 Blackburn, Mr. Guthrie,
			 Mr. Bucshon, and
			 Mr. Marino) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and the Social
		  Security Act to extend health information technology assistance eligibility to
		  behavioral health, mental health, and substance abuse professionals and
		  facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Behavioral Health Information
			 Technology Act of 2013.
		2.Extension of
			 health information technology assistance for behavioral and mental health and
			 substance abuseSection
			 3000(3) of the Public Health Service Act (42 U.S.C. 300jj(3)) is amended by
			 inserting before and any other category the following:
			 behavioral and mental health professionals (as defined in section
			 331(a)(3)(E)(i)), a substance abuse professional, a psychiatric hospital (as
			 defined in section 1861(f) of the Social Security Act), a community mental
			 health center meeting the criteria specified in section 1913(c), a residential
			 or outpatient mental health or substance abuse treatment
			 facility,.
		3.Extension of
			 eligibility for medicare and Medicaid health information technology
			 implementation assistance
			(a)Payment
			 incentives for eligible professionals under medicareSection 1848
			 of the Social Security Act (42 U.S.C. 1395w–4) is amended—
				(1)in subsection
			 (a)(7)—
					(A)in subparagraph
			 (E), by adding at the end the following new clause:
						
							(iv)Additional
				eligible professionalThe
				term additional eligible professional means a clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)).
							;
				and
					(B)by adding at the
			 end the following new subparagraph:
						
							(F)Application to
				additional eligible professionalsThe Secretary shall apply the provisions of
				this paragraph with respect to an additional eligible professional in the same
				manner as such provisions apply to an eligible professional, except in applying
				subparagraph (A)—
								(i)in
				clause (i), the reference to 2015 shall be deemed a reference to 2019;
								(ii)in clause (ii),
				the references to 2015, 2016, and 2017 shall be deemed references to 2019,
				2020, and 2021, respectively; and
								(iii)in clause (iii),
				the reference to 2018 shall be deemed a reference to
				2022.
								;
				and
					(2)in subsection
			 (o)—
					(A)in paragraph (5),
			 by adding at the end the following new subparagraph:
						
							(D)Additional
				eligible professionalThe
				term additional eligible professional means a clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)).
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(6)Application to
				additional eligible professionalsThe Secretary shall apply the provisions of
				this subsection with respect to an additional eligible professional in the same
				manner as such provisions apply to an eligible professional, except in
				applying—
								(A)paragraph (1)(A)(ii), the reference to 2016
				shall be deemed a reference to 2020;
								(B)paragraph
				(1)(B)(ii), the references to 2011 and 2012 shall be deemed references to 2015
				and 2016, respectively;
								(C)paragraph
				(1)(B)(iii), the references to 2013 shall be deemed references to 2017;
								(D)paragraph
				(1)(B)(v), the references to 2014 shall be deemed references to 2018;
				and
								(E)paragraph (1)(E),
				the reference to 2011 shall be deemed a reference to
				2015.
								.
					(b)Eligible
			 hospitalsSection 1886 of the Social Security Act (42 U.S.C.
			 1395ww) is amended—
				(1)in subsection (b)(3)(B)(ix), by adding at
			 the end the following new subclause:
					
						(V)The Secretary shall apply the provisions of
				this subsection with respect to an additional eligible hospital (as defined in
				subsection (n)(6)(C)) in the same manner as such provisions apply to an
				eligible hospital, except in applying—
							(aa)subclause (I),
				the references to 2015, 2016, and 2017 shall be deemed references to 2019,
				2020, and 2021, respectively; and
							(bb)subclause (III),
				the reference to 2015 shall be deemed a reference to
				2019.
							;
				and
				(2)in subsection
			 (n)—
					(A)in paragraph (6),
			 by adding at the end the following new subparagraph:
						
							(C)Additional
				eligible hospitalThe term
				additional eligible hospital means an inpatient hospital that is
				a psychiatric hospital (as defined in section
				1861(f)).
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(7)Application to
				additional eligible hospitalsThe Secretary shall apply the provisions of
				this subsection with respect to an additional eligible hospital in the same
				manner as such provisions apply to an eligible hospital, except in
				applying—
								(A)paragraph
				(2)(E)(ii), the references to 2013 and 2015 shall be deemed references to 2017
				and 2019, respectively; and
								(B)paragraph
				(2)(G)(i), the reference to 2011 shall be deemed a reference to
				2015.
								.
					(c)Medicaid
			 providersSection 1903(t) of the Social Security Act (42 U.S.C.
			 1396b(t)) is amended—
				(1)in paragraph
			 (2)(B)—
					(A)in clause (i), by
			 striking , or and inserting a semicolon;
					(B)in clause (ii), by
			 striking the period and inserting a semicolon; and
					(C)by adding after
			 clause (ii) the following new clauses:
						
							(iii)a public
				hospital that is principally a psychiatric hospital (as defined in section
				1861(f));
							(iv)a
				private hospital that is principally a psychiatric hospital (as defined in
				section 1861(f)) and that has at least 10 percent of its patient volume (as
				estimated in accordance with a methodology established by the Secretary)
				attributable to individuals receiving medical assistance under this
				title;
							(v)a community mental health center meeting
				the criteria specified in section 1913(c) of the Public Health Service Act;
				or
							(vi)a
				residential or outpatient mental health or substance abuse treatment facility
				that—
								(I)is accredited by the Joint Commission on
				Accreditation of Healthcare Organizations, the Commission on Accreditation of
				Rehabilitation Facilities, the Council on Accreditation, or any other national
				accrediting agency recognized by the Secretary; and
								(II)has at least 10
				percent of its patient volume (as estimated in accordance with a methodology
				established by the Secretary) attributable to individuals receiving medical
				assistance under this title.
								;
				and
					(2)in paragraph
			 (3)(B)—
					(A)in clause (iv), by
			 striking and after the semicolon;
					(B)in clause (v), by
			 striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(vi)clinical
				psychologist providing qualified psychologist services (as defined in section
				1861(ii)), if such clinical psychologist is practicing in an outpatient clinic
				that—
								(I)is led by a
				clinical psychologist; and
								(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph
				(2)(B).
								.
					(d)Medicare
			 Advantage organizationsSection 1853 of the Social Security Act
			 (42 U.S.C. 1395w–23) is amended—
				(1)in subsection
			 (l)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting or additional eligible professionals (as described in
			 paragraph (9)) after paragraph (2); and
						(ii)by
			 inserting and additional eligible professionals before
			 under such sections;
						(B)in paragraph
			 (3)(B)—
						(i)in
			 clause (i) in the matter preceding subclause (I), by inserting or an
			 additional eligible professional described in paragraph (9) after
			 paragraph (2); and
						(ii)in clause (ii)—
							(I)in the matter
			 preceding subclause (I), by inserting or an additional eligible
			 professional described in paragraph (9) after paragraph
			 (2); and
							(II)in subclause (I), by inserting or an
			 additional eligible professional, respectively, after eligible
			 professional;
							(C)in paragraph (3)(C), by inserting
			 and additional eligible professionals after all eligible
			 professionals;
					(D)in paragraph
			 (4)(D), by adding at the end the following new sentence: In the case
			 that a qualifying MA organization attests that not all additional eligible
			 professionals of the organization are meaningful EHR users with respect to an
			 applicable year, the Secretary shall apply the payment adjustment under this
			 paragraph based on the proportion of all such additional eligible professionals
			 of the organization that are not meaningful EHR users for such
			 year.;
					(E)in paragraph (6)(A), by inserting
			 and, as applicable, each additional eligible professional described in
			 paragraph (9) after paragraph (2);
					(F)in paragraph (6)(B), by inserting
			 and, as applicable, each additional eligible hospital described in
			 paragraph (9) after subsection (m)(1);
					(G)in paragraph (7)(A), by inserting
			 and, as applicable, additional eligible professionals after
			 eligible professionals;
					(H)in paragraph (7)(B), by inserting
			 and, as applicable, additional eligible professionals after
			 eligible professionals;
					(I)in paragraph (8)(B), by inserting
			 and additional eligible professionals described in paragraph (9)
			 after paragraph (2); and
					(J)by adding at the
			 end the following new paragraph:
						
							(9)Additional
				eligible professional describedWith respect to a qualifying MA
				organization, an additional eligible professional described in this paragraph
				is an additional eligible professional (as defined for purposes of section
				1848(o)) who—
								(A)(i)is employed by the
				organization; or
									(ii)(I)is employed by, or is a
				partner of, an entity that through contract with the organization furnishes at
				least 80 percent of the entity’s Medicare patient care services to enrollees of
				such organization; and
										(II)furnishes at least 80 percent of
				the professional services of the additional eligible professional covered under
				this title to enrollees of the organization; and
										(B)furnishes, on
				average, at least 20 hours per week of patient care
				services.
								;
				and
					(2)in subsection
			 (m)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting or additional eligible hospitals (as described in paragraph
			 (7)) after paragraph (2); and
						(ii)by
			 inserting and additional eligible hospitals before under
			 such sections;
						(B)in paragraph
			 (3)(A)(i), by inserting or additional eligible hospital after
			 eligible hospital;
					(C)in paragraph
			 (3)(A)(ii), by inserting or an additional eligible hospital
			 after eligible hospital in each place it occurs;
					(D)in paragraph
			 (3)(B)—
						(i)in
			 clause (i), by inserting or an additional eligible hospital described in
			 paragraph (7) after paragraph (2); and
						(ii)in clause (ii)—
							(I)in the matter
			 preceding subclause (I), by inserting or an additional eligible hospital
			 described in paragraph (7) after paragraph (2);
			 and
							(II)in subclause (I), by inserting or an
			 additional eligible hospital, respectively, after eligible
			 hospital;
							(E)in paragraph
			 (4)(A), by inserting or one or more additional eligible hospitals (as
			 defined in section 1886(n)), as appropriate, after section
			 1886(n)(6)(A));
					(F)in paragraph
			 (4)(D), by adding at the end the following new sentence: In the case
			 that a qualifying MA organization attests that not all additional eligible
			 hospitals of the organization are meaningful EHR users with respect to an
			 applicable period, the Secretary shall apply the payment adjustment under this
			 paragraph based on the methodology specified by the Secretary, taking into
			 account the proportion of such additional eligible hospitals, or discharges
			 from such hospitals, that are not meaningful EHR users for such
			 period.;
					(G)in paragraph (5)(A), by inserting
			 and, as applicable, each additional eligible hospital described in
			 paragraph (7) after paragraph (2);
					(H)in paragraph (5)(B), by inserting
			 and additional eligible hospitals, as applicable, after
			 eligible hospitals;
					(I)in paragraph (6)(B), by inserting
			 and additional eligible hospitals described in paragraph (7)
			 after paragraph (2); and
					(J)by adding at the
			 end the following new paragraph:
						
							(7)Additional
				eligible hospital describedWith respect to a qualifying MA
				organization, an additional eligible hospital described in this paragraph is an
				additional eligible hospital (as defined in section 1886(n)(6)(C)) that is
				under common corporate governance with such organization and serves individuals
				enrolled under an MA plan offered by such
				organization.
							.
					4.Providing
			 protections for certain providers, vendors, and users of certified EHR
			 technology
			(a)Covered
			 entities
				(1)Covered
			 entitiesFor purposes of this
			 section, a covered entity means, with respect to certified EHR technology (as
			 defined in section 1848(o)(4) of the Social Security Act (42 U.S.C.
			 1395w–4(o)(4))) and a year, any of the following:
					(A)Meaningful EHR
			 users
						(i)An eligible professional (as defined in
			 paragraph (5)(C) of section 1848(o) of the Social Security Act (42 U.S.C.
			 1395w–4(o))) determined to be a meaningful EHR user under paragraph (2) of such
			 section for the EHR reporting period (as defined in paragraph (5)(B) of such
			 section) during such year, or an additional eligible professional (as defined
			 in paragraph (5)(D) of such section) determined to be a meaningful EHR user
			 pursuant to paragraph (6) of such section for the EHR reporting period (as
			 defined in paragraph (5)(B) of such section) during such year.
						(ii)In the case of a qualifying MA organization
			 (as defined in paragraph (5) of section 1853(l) of such Act (42 U.S.C.
			 1395w–23(l))), an eligible professional described in paragraph (2) of such
			 section or, as applicable, an additional eligible professional described in
			 paragraph (9) of such section of the organization who the organization attests
			 under paragraph (6) of such section to be a meaningful EHR user for such
			 year.
						(iii)In the case of a qualifying MA organization
			 (as so defined), an eligible hospital described in section 1853(m)(2) of such
			 Act (42 U.S.C. 1395w–23(m)(2)) or, as applicable, an additional eligible
			 hospital described in section 1853(m)(7) of such Act (42 U.S.C. 1395w–23(m)(7))
			 of the organization which attests under section 1853(l)(6) of such Act (42
			 U.S.C. 1395w–23(l)(6)) to be a meaningful EHR user for the applicable period
			 with respect to such year.
						(iv)An eligible hospital (as defined in
			 paragraph (6)(B) of section 1886(n) of such Act (42 U.S.C. 1395ww(n))
			 determined to be a meaningful EHR user under paragraph (3) of such section for
			 the EHR reporting period (as defined in paragraph (6)(A) of such section) with
			 respect to such year, or an additional eligible hospital (as defined in
			 paragraph (6)(C) of such section) determined to be a meaningful EHR user under
			 paragraph (7) of such section for the EHR reporting period (as defined in
			 paragraph (6)(A) of such section) with respect to such year.
						(v)A critical access hospital determined
			 pursuant to section 1814(l)(3) of such Act (42 U.S.C. 1395f(l)(3)) to be a
			 meaningful EHR user (as would be determined under paragraph (3) of section
			 1886(n) of such Act (42 U.S.C. 1395ww(n))) for an EHR reporting period (as
			 defined in paragraph (6)(A) of such section) for a cost reporting period
			 beginning during such year.
						(vi)A Medicaid provider (as defined in
			 paragraph (2) of section 1903(t) of such Act (42 U.S.C. 1396b(t))) eligible for
			 payments described in paragraph (1) of such section for such year.
						(B)Health
			 information exchange entitiesIndividuals and entities (other than States
			 or State designated entities) which during such year are health information
			 exchange contractors (consisting of technology providers), health information
			 exchange participants (consisting of organizations providing supportive
			 technology to a health information exchange), and other users of health
			 information exchanges (consisting of other entities that may be exchanging
			 clinical or administrative data). Manufacturers of electronic health record
			 (EHR) software and other health information technologies who participate in the
			 reporting of adverse events or who otherwise contribute relevant patient safety
			 work product under subsection (b)(1).
					(C)Certain other
			 EHR usersA health care
			 professional who, during such year—
						(i)is a user of such
			 certified EHR technology;
						(ii)is not eligible
			 for incentive payments based on meaningful use of such technology under title
			 XVIII or XIX of the Social Security Act solely because the professional is
			 not—
							(I)an eligible professional (as defined in
			 paragraph (5)(C) of section 1848(o) of such Act (42 U.S.C. 1395w–4(o)));
							(II)an eligible professional described in
			 paragraph (2) of section 1853(l) of such Act (42 U.S.C. 1395w–23(l)) or, as
			 applicable, an additional eligible professional described in paragraph (9) of
			 such section, with respect to a qualifying MA organization (as defined in
			 paragraph (5) of such section);
							(III)an eligible hospital described in paragraph
			 (2) of section 1853(m) of such Act (42 U.S.C. 1395w–23(m)) or, as applicable,
			 an additional eligible hospital described in paragraph (7) of such section,
			 with respect to such a qualifying MA organization;
							(IV)an eligible hospital (as defined in
			 paragraph (6)(B) of section 1886(n) of such Act (42 U.S.C. 1395ww(n)));
							(V)a critical access
			 hospital;
							(VI)a Medicaid provider (as defined in
			 paragraph (2) of section 1903(t) of such Act (42 U.S.C. 1396b(t)));
							(VII)an additional eligible professional (as
			 defined in paragraph (5)(D) of section 1848(o) of such Act (42 U.S.C.
			 1395w–4(o))); or
							(VIII)an additional eligible hospital (as defined
			 in paragraph (6)(C) of section 1886(n) of such Act (42 U.S.C. 1395ww(n)));
			 and
							(iii)attests, to the
			 satisfaction of the Secretary of Health and Human Services, that but for the
			 reason described in clause (ii), the professional would otherwise satisfy
			 criteria to be eligible for such incentive payments during such year.
						(b)Improving
			 patient safety through error reporting and remediation, and clarification of
			 authority
				(1)Quarterly
			 reporting by patient safety organizationsParagraph (1) of
			 section 924(b) of the Public Health Service Act (42 U.S.C. 299b–24) is amended
			 by adding at the end the following:
					
						(H)Not less than quarterly each year, the
				entity shall submit to the Office of the National Coordinator findings
				that—
							(i)exclude any
				individually identifiable information;
							(ii)are based on
				information submitted to the entity by covered entities (as defined in section
				4(a)(1) of the Behavioral Health Information
				Technology Act of 2013);
							(iii)describe the
				number and nature of EHR-related adverse events with respect to certified EHR
				technology (as such terms are defined in section 4(e) of such Act) so reported;
				and
							(iv)for each such
				EHR-related adverse event, identify the type event and the type electronic
				health record
				involved.
							.
				(2)Application of
			 safety organization privilege and confidentiality protectionsIn the case of a covered entity that
			 submits to a patient safety organization information on an EHR-related adverse
			 event with respect to certified EHR technology, and in the case of the
			 collection and maintenance of such information by a patient safety
			 organization, the provisions of section 922 of the Public Health Service Act
			 (42 U.S.C. 299b–22) shall apply to such information and to the organization and
			 the entity in the same manner such provisions apply to patient safety work
			 product and a patient safety organization and provider under part C of title IX
			 of such Act (42 U.S.C. 299b–2 et seq.).
				(3)Clarification of
			 authorityCertified EHR technology shall not be considered to be
			 a device for purposes of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 301 et seq.).
				(c)Rules relating
			 to E-DiscoveryIn any health care lawsuit against a covered
			 entity that is related to an EHR-related adverse event, with respect to
			 certified EHR technology used or provided by the covered entity, electronic
			 discovery shall be limited to—
				(1)information that
			 is related to such EHR-related adverse event; and
				(2)information from
			 the period in which such EHR-related adverse event occurred.
				(d)Legal
			 protections for covered entities
				(1)GeneralFor
			 a covered entity described in subsection (a), the following protections
			 apply:
					(A)Encouraging
			 speedy resolution of claims
						(i)GeneralA
			 claimant may not commence a health care lawsuit against a covered entity on any
			 date that is 3 years after the date of manifestation of injury or 1 year after
			 the claimant discovers, or through the use of reasonable diligence should have
			 discovered, the injury, whichever occurs first. This limitation shall be tolled
			 to the extent that the claimant is able to prove—
							(I)fraud;
							(II)intentional
			 concealment; or
							(III)the presence of
			 a foreign body, which has no therapeutic or diagnostic purpose or effect, in
			 the person of the injured person.
							(ii)Treatment of a
			 minorA health care lawsuit by or on behalf of a claimant under
			 the age of 17 years at the time the injury was suffered may not be commenced
			 after the date that is 3 years after the date of the alleged manifestation of
			 injury except that actions by a claimant under the age of 6 years may not be
			 commenced after the date that is 3 years after the date of manifestation of
			 injury or prior to the claimant’s 8th birthday, whichever provides a longer
			 period. This limitation shall be tolled for claimants under the age of 17 years
			 for any period during which a parent or guardian and a health care provider or
			 health care organization have committed fraud or collusion in the failure to
			 bring an action on behalf of the claimant.
						(B)Equitable
			 assignment of responsibilityIn any health care lawsuit against a
			 covered entity—
						(i)each
			 party to the lawsuit other than the claimant that is such a covered entity
			 shall be liable for that party’s several share of any damages only and not for
			 the share of any other person and such several share shall be in direct
			 proportion to that party’s proportion of responsibility for the injury, as
			 determined under clause (iii);
						(ii)whenever a
			 judgment of liability is rendered as to any such party, a separate judgment
			 shall be rendered against each such party for the amount allocated to such
			 party; and
						(iii)for purposes of
			 this subparagraph, the trier of fact shall determine the proportion of
			 responsibility of each such party for the claimant’s harm.
						(C)Subsequent
			 remedial measuresEvidence of subsequent remedial measures to an
			 EHR-related adverse event with respect to certified EHR technology used or
			 provided by the covered entity (including changes to the certified EHR system,
			 additional training requirements, or changes to standard operating procedures)
			 by a covered entity shall not be admissible in health care lawsuits.
					(D)Increased burden
			 of proof protection for covered entitiesPunitive damages may, if
			 otherwise permitted by applicable State or Federal law, be awarded against any
			 covered entity in a health care lawsuit only if it is proven by clear and
			 convincing evidence that such entity acted with reckless disregard for the
			 health or safety of the claimant. In any such health care lawsuit where no
			 judgment for compensatory damages is rendered against such entity, no punitive
			 damages may be awarded with respect to the claim in such lawsuit.
					(E)Protection from
			 libel or slanderCovered entities and employees, agents and
			 representatives of covered entities are immune from civil action for libel or
			 slander arising from information or entries made in certified EHR technology
			 and for the transfer of such information to another eligible provider, hospital
			 or health information exchange, if the information, transfer of information, or
			 entries were made in good faith and without malice.
					(e)DefinitionsIn this section:
				(1)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(2)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provisions
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment in life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. Such term includes economic damages and noneconomic damages, as
			 such terms are defined in this subsection.
				(3)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provisions of, use of,
			 or payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(4)Certified EHR
			 technologyThe term certified EHR technology has the
			 meaning given such term in section 1848(o)(4) of the Social Security Act (42
			 U.S.C. 1395w–4(o)(4)).
				(5)EHR-related
			 adverse eventThe term EHR-related adverse event
			 means, with respect to a provider, a defect, malfunction, or error in the
			 certified health information technology or electronic health record used by the
			 provider, or in the input or output of data maintained through such technology
			 or record, that results or could reasonably result in harm to a patient.
				(6)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care items or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care items or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(8)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to alternative dispute
			 resolution, against a health care provider, health care organization, or the
			 manufacturer, distributor, supplier, marketer, promoter, or seller of a medical
			 product, including third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use or pay for) health care services or medical
			 products, regardless of the theory of liability on which the claim is based, or
			 the number of plaintiffs, defendants, or other parties, or the number of causes
			 of action.
				(9)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(11)Health care
			 items or servicesThe term health care items or
			 services means any items or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(12)Malicious
			 intent To injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care items or services.
				(13)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
				(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical impairment, mental anguish, disfigurement, loss of enjoyment of
			 life, loss of society and companionship, loss of consortium (other than loss of
			 domestic service), hedonic damages, injury to reputation, and all other
			 nonpecuniary losses of any kind of nature.
				(15)Patient safety
			 organizationThe term patient safety organization
			 has the meaning given to such term in section 921 of the Public Health Service
			 Act (42 U.S.C. 299b–21).
				(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor economic damages.
				(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				
